Garrison, J.
(concurring). I concur in the reversal of
this judgment upon the ground that the measure of damages was the difference between the contract price and the market price, as stated in the opinion of the Chief Justice.
I do not concur in the view that there was a warranty that seven hundred tons at least would be produced from the wreck. The circumstanced in view of which the agreement was made show that nothing more than an estimate could have been made or have been understood as being made; the wide margin, viz., “700 to 800 tons,” is in accord with this view, as also is the definite statement that follows such estimate, *575viz., that what is sold is “all the iron plate taken off the steam boat New York now being dismantled at Newburgh, N. Y.,” where she lay sunk under the waters of the river. A definite statement of the subject of sale should prevail over what is evidently an attempted estimate, just as a fixed monument prevails over a course that runs so many links and chains, more or less. I am unable to spell a warranty out of the undertaking expressed in the written memorandum in this case.
The $2 a ton profit in the resale to Nicoll & Co. was clearly not a legal measure of damage, not only for the fundamental reason given by the Chief Justice, hut also because such price was agreed to he paid for such plates only as were reasonably flat, and hence could not without specific proof he extended to cover the whole subject of snch resale. I am requested by Justices Parker, Bergen and Voorhees to say that they concur in the foregoing views.
For affirmance—■None.
For teversal—Tira Carat? Justice, Garrison, Swayz®, Trexchard, Parker, Bergen, Voorttees, Minturn, Ka-L1S01I, BoGEET, YREnEXBURGIT, YROOM, CONGDON, WHITE, Treaoy. JJ. 1a.